Citation Nr: 1127702	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  03-28 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for generalized anxiety disorder with headaches, effective September 27, 2000 through October 31, 2005.  

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) to include an anxiety disorder, effective October 31, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from December 1950 to September 1952.  His awards and decorations included the Combat Infantryman Badge and Purple Heart Medal.

This case was previously before the Board of Veterans' Appeals (Board) in October 2005 and February 2007.  Each time, it was remanded for further development.  At those times, service connection was in effect for anxiety state manifested by headaches, evaluated as 10 percent disabling, effective September 27, 2000.  

Following the requested development, the RO granted the Veteran a separate rating for his service-connected posttraumatic headaches and assigned a 10 percent disability rating effective December 7, 2005.  The RO also granted the Veteran's claim of entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective October 31, 2005.  The grant of service connection for PTSD incorporated an anxiety disorder as part and parcel of the PTSD.  Thereafter, the case was returned to the Board for further appellate action.

In August 2005, during the course of the appeal, the Veteran had a video conference with the Veteran's Law Judge whose signature appears at the end of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  From September 27, 2000 through October 30, 2005, the Veteran's generalized anxiety disorder with headaches was productive of no more than occupational and social impairment due to mild or transient symptoms which decreased the Veteran's work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

2.  Since service connection became effective October 31, 2005, the Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 10 percent for generalized anxiety disorder with headaches, effective September 27, 2000 through October 30, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9413-8100 (2010).

2.  Entitlement to a rating in excess of 30 percent for PTSD to include an anxiety disorder, effective October 31, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to increased ratings for his service-connected psychiatric disorders.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In September 2000, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA informed him that in order to establish an increased rating for his service-connected disabilities, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the records reflecting his VA treatment from June 2000 through March 2010; records reflecting his July 2003 treatment at the Vet Center; and the transcript of his August 2005 video conference with the undersigned Veterans Law Judge.  

In December 2000, January and April 2003, June 2004, December 2005, and November 2007, VA examined the Veteran to determine, in part, the extent of impairment due to his service -connected psychiatric disorders.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, with respect to the issues of entitlement to increased ratings for his service-connected psychiatric disorders, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support those claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of those issues.

Analysis

The Veteran contends that the ratings for his service-connected anxiety disorder and PTSD do not adequately reflect the level of impairment caused by those disorders.  In particular, during his August 2005 video conference with the undersigned Veterans Law Judge, the Veteran testified that his PTSD is manifested by flashbacks, sensitivity to noise, and sleep difficulty with nightmares.  Therefore, he maintained that increased ratings were warrantee.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's service-connected PTSD and anxiety disorder, variously characterized as generalized anxiety disorder and anxiety state manifested by headaches, are rated in accordance with a general formula for rating mental disorders.  38 C.F.R. § 4.130, Diagnostic Code 9400, 9411, and 9413.  A 10 percent rating is warranted for a mental disorder when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.
A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Relevant to an evaluation of the level of impairment caused by a mental disorder is the score on the Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  In this regard, the Board notes that the nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders. 38 C.F.R. §§ 4.125, 4.130.  

A GAF of 71 to 80 means that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument).  In such cases, there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  DSM IV at 32.

A GAF of 61 to 70 reflects some mild symptoms (e.g., depressed mood or mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household).  In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

A GAF of 51 to 60 indicates moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.; see Carpenter v. Brown, 240, 242 (1995).  
A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM IV at 32; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

While important in assessing the level of impairment caused by psychiatric illness, the GAF is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Generalized Anxiety Disorder/Anxiety State Manifested by Headaches

For the period from September 27, 2000 through October 30, 2005, the Veteran's service-connected mental disorder was characterized as generalized anxiety disorder/anxiety state manifested by headaches.  VA treatment records and the reports of his December 2000, January and April 2003, June 2004 VA examinations show that the Veteran complained of daily headaches.  However, there was no evidence that they were prostrating in nature more than once every two months.  

Mental status examinations conducted during his December 2000 and June 2004 VA psychiatric examinations and during an April 2003 VA clinical summary showed that he was generally friendly, cooperative, and well-oriented with good grooming and hygiene.  He made good eye contact with the examiners, and his mood was considered normal.  His speech and motor activity were also normal and his thought processes were intact.  He denied the presence of panic attacks or visual or auditory hallucinations.  He also denied any suicidal or homicidal ideation or attempts.  Moreover, his GAF was from 75 to 80, indicative of no more than no more than slight impairment in social, occupational, or school functioning.  

For the period from September 27, 2000 through October 30, 2005, the Veteran was not receiving psychiatric treatment or psychotropic medication for his anxiety disorder; and there was generally no evidence of a depressed mood, anxiety, suspiciousness, chronic sleep impairment, or mild memory loss.  Indeed, there was no evidence that his generalized anxiety disorder was productive of any more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He was generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Moreover, there were no findings that his generalized anxiety disorder impaired his ability to perform the activities of daily living.  As such, the Veteran did not meet or more nearly approximate the schedular criteria for a rating in excess of 10 percent for his service-connected anxiety disorder for the period from September 27, 2000 through October 30, 2005.  Therefore, the 10 percent rating is confirmed and continued, and the appeal is denied.

PTSD  

As noted above, effective October 31, 2005, the Veteran's service connected mental disorder was recharacterized as PTSD to include an anxiety disorder.  Since that time, a March 2006 VA Social Work Assessment, the report of a November 2007 VA psychiatric examination, and VA outpatient treatment records shows that the Veteran's PTSD has been manifested primarily by complaints of frequent nightmares, interrupted sleep, anxiousness regarding his war-related memories, avoidance of war-related movies, startle reaction to loud noises, and avoidance of crowds.  On examination, he demonstrated an anxious mood, restrained affect, some anxiety attacks, poor short-term memory, and only fair concentration.  Following the VA examination, the Veteran was assigned a GAF of 60 and following the Social Work assessment, he was given a GAF of 50.  

Although the GAF scores are indicative of moderate to severe symptomatology, the foregoing findings suggest that the Veteran more nearly approximates the findings associated with moderate impairment.  In particular the blunted affect and occasional anxiety attacks are associated with moderate impairment.  Moreover, he continues to have friends and is pleasant and alert, and generally well-groomed.  He is well-oriented, and his thought process is logical and goal-directed.  There is no evidence of hallucinations or delusions or other evidence of psychosis.  He has no suicidal or homicidal thoughts, plans, or intent and is not considered a danger to himself or others.  He denies any difficulty controlling his impulses; and there is no evidence that his PTSD impairs his ability to accomplish his activities of daily living.  Therefore, the Board finds that on balance, the evidence shows that the Veteran's PTSD more nearly reflects the criteria for the 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, that rating is confirmed and continued, and the appeal is denied.  

Extraschedular Considertions 

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected mental disorders.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.
In this case, neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected headaches or mental disorders.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for those disabilities.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's headaches or mental disorders presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 10 percent for generalized anxiety disorder with headaches, effective September 27, 2000 through October 31, 2005, is denied.  

Entitlement to a rating in excess of 30 percent for PTSD to include an anxiety disorder, effective October 31, 2005, is denied.


REMAND

The Veteran also seeks entitlement to a rating in excess of 10 percent for his service-connected headaches

By a rating action in October 2010, the RO assigned the Veteran a separate disability rating for his posttraumatic headaches under 38 C.F.R. § 4.214a, Diagnostic Code 8100.  The assigned rating of 10 percent had become effective December 7, 2005.  

The evidence shows that the Veteran was examined by VA in December 2005 to determine the nature and etiology of his headaches.  The examiner was also asked to determine the extent of impairment attributable to those headaches.  Specifically, the examiner was asked to describe the exact symptomatology associated with the Veteran's headaches, including the nature, length, and frequency of any prostrating attacks and their affect on his economic adaptability.  

On examination, the Veteran reported that he went to bed with a headache and woke up with a headache.  He stated that sometimes, the headache would cause him to stop working or doing certain activities and that he would go rest or to an area that was less noisy and bright.  However, it was unclear as to the nature, length, and frequency of any prostrating attacks and their affect on his economic adaptability. 

Evidence received since the VA examination shows that the Veteran continues to be followed for headaches, yet it remains unclear as to the nature, length, and frequency of any prostrating attacks and their affect on his economic adaptability.  Therefore, an additional examination is warranted.  Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a neurologic examination to determine the extent of impairment attributable to his service-connected headaches.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must describe the symptomatology associated with the Veteran's headaches, including the nature, length, and frequency of any prostrating attacks, e.g., characteristic prostrating attacks averaging one in 2 months over the last several months; or, characteristic prostrating attacks occurring on an average once a month over last several months; or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The examiner must also describe the affect of the Veteran's headaches on his ordinary life, including the effect on his economic adaptability and his ability to perform the activities of daily living.  

The complete rationale for all opinions must be set forth.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2010). 

In the event that the Veteran does not report for the aforementioned examination, a copy of the letter notifying him of the date, time, and location of the examination must be associated with the claims folder.  

2.  When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to an increased rating for headaches.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


